IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47840

STATE OF IDAHO,                                )
                                               )    Filed: February 26, 2021
       Plaintiff-Respondent,                   )
                                               )    Melanie Gagnepain, Clerk
v.                                             )
                                               )    SUBSTITUTE OPINION
SETH JORDAN DEBOER,                            )    THE COURT’S PRIOR
                                               )    OPINION DATED
       Defendant-Appellant.                    )    JANUARY 28, 2021,
                                               )    IS HEREBY WITHDRAWN

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for trafficking in methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Garth S. McCarty, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Seth Jordan Deboer appeals from his judgment of conviction for trafficking in
methamphetamine. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Law enforcement conducted an ongoing drug investigation that involved Deboer. As part
of that investigation, a police officer arranged a controlled buy from Deboer. Ultimately, the
State charged Deboer with trafficking in methamphetamine (28 grams or more),
I.C. § 37-2732B(a)(4)(A). Pursuant to a plea agreement, Deboer pled guilty to the charged
offense, and the State agreed not to charge Deboer with possession of heroin based on a separate
incident and to dismiss charges in two other cases, which included possession of heroin and

                                               1
aiding and abetting delivery of methamphetamine. The State also agreed to recommend a
unified ten-year sentence, with three years determinate.        Deboer requested the mandatory
minimum three-year sentence with no indeterminate time.            The district court imposed the
sentence recommended by the State. Deboer appeals.
                                                 II.
                                   STANDARD OF REVIEW
       An appellate review of a sentence is based on an abuse of discretion standard. State v.
Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000). When a trial court’s discretionary
decision is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine
whether the lower court: (1) correctly perceived the issue as one of discretion; (2) acted within
the boundaries of such discretion; (3) acted consistently with any legal standards applicable to
the specific choices before it; and (4) reached its decision by an exercise of reason. State v.
Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
                                                III.
                                           ANALYSIS
       Deboer argues at length that the indeterminate portion of his sentence is excessive and
constitutes an abuse of discretion. Deboer begins by faulting the district court for making “few
specific factual findings to explain its reasoning.” According to Deboer, without such factual
findings, this Court cannot appropriately review how the district court concluded that Deboer
“deserved” a seven-year, indeterminate term, which is “more than the legally required sentence.”
Deboer’s argument fails. Although it is helpful for trial courts to state the reasons for a sentence,
it is not mandatory. State v. Nield, 106 Idaho 665, 666, 682 P.2d 618, 619 (1984). Further,
Deboer cites no authority to support the proposition that a trial court is required to make specific
factual findings beyond considering the objectives of sentencing. Those objectives include the
protection of society, deterrence, rehabilitation, and retribution. State v. Toohill, 103 Idaho 565,
568, 650 P.2d 707, 710 (Ct. App. 1982). As the Idaho Supreme Court has noted: “Sentencing is
less a science than an art.” State v. Windom, 150 Idaho 873, 879, 253 P.3d 310, 316 (2011).
On appeal, a defendant challenging his or her sentence bears the burden of showing the sentence
imposed is excessive under any reasonable view of the facts. Toohill, 103 Idaho at 568, 650 P.2d
at 710. Where an appellant contends that the sentencing court imposed an excessively harsh


                                                 2
sentence, we conduct an independent review of the record, having regard for the nature of the
offense, the character of the offender, and the protection of the public interest. State v. Reinke,
103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982).
       At sentencing, the district court expressly noted the objectives of sentencing as well as
the nature of the offense, Deboer’s character, and mitigating and aggravating information. The
district court then explained its sentencing decision:
               You were and are a drug dealer. You ruin lives. You ruin communities.
       There are people that will sit where you’re sitting today, and every Monday that
       I’m in court, whose lives have been ruined because they’ve been introduced to
       drugs, often at a very early age, and you, perhaps desperate, but nonetheless
       decided to profit in that.
               You are the type of person for which the mandatory minimums were
       designed, and I have no problem with that in this case. It’s deserved. Now, that
       doesn’t mean that you don’t have the capacity to be a good person who is law
       abiding, but this is not the way to achieve that.
               You’re going to go [to] prison after you leave here today, and what
       happens after that then will be up to you, how you decide to spend your time in
       prison and prepare yourself, who you decide to associate with and how you
       prepare yourself for your future. You can come out of this, earn parole, go to
       work and keep your nose clean or you can continue down this same pattern of use
       and abuse of drugs as well as profiteering from them, in which case you’ll be back
       and you’ll be facing the potential for actually spending the good portion of your
       life incarcerated. I hope you do take advantage of time that you have to figure out
       a different path.
Contrary to Deboer’s claims on appeal, the foregoing comments reflect an exercise of reason and
the appropriate consideration of relevant sentencing considerations.
        Deboer also faults the district court for failing to “reasonably assess several significant
mitigating facts,” including his substance abuse history and amenability to treatment. With
respect to his history of substance abuse, Deboer cites the details included in the presentence
investigation report, which date back to his alcohol use beginning at age twelve, ending with his
chemical dependence on heroin at the time of his arrest at age twenty-seven. Deboer contends
the district court “failed to adequately acknowledge or even mention these significant facts.”
The district court was not, however, required to chronicle Deboer’s substance abuse history prior
to imposing sentence.     Moreover, Deboer recited this history to the district court prior to
imposition of sentence, and the district court expressly noted it considered the parties’ arguments
and reviewed the presentence materials in which Deboer’s history is documented. There is no


                                                  3
basis to conclude that the district court did not “adequately acknowledge” Deboer’s substance
history particularly since the district court specifically noted his “use and abuse of drugs” in its
sentencing comments.
       As for Deboer’s argument that he is amenable to treatment, he disclosed to the
presentence investigator that he had attended only two weeks of a methadone clinic during his
lifetime despite recognizing that he had severe addictions to alcohol, marijuana, and heroin that
required treatment. Moreover, the record belies Deboer’s contention that the district court
presumed a lengthy prison sentence was necessary to rehabilitate him. The determinate portion
of Deboer’s sentence is limited to the mandatory minimum of three years.                        I.C.
§ 37-2732B(a)(4)(A) (establishing a mandatory minimum three-year term of incarceration for
trafficking in methamphetamine).      There is a presumption that the determinate portion of
Deboer’s sentence will be his probable term of confinement. See State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007). Whether Deboer serves more than the determinate portion of his
sentence is a decision left to the discretion of the parole board. Id. Thus, the district court
afforded Deboer the opportunity to demonstrate that he can be rehabilitated in the community
after serving the mandatory minimum term.
       Deboer also complains that the district court did not mention the “significant fact” that
this is his first felony conviction. Again, the district court was not required to do so and this
argument ignores the full picture of Deboer’s criminal history, including the charges that were
dismissed as part of his plea agreement. Additionally, although the absence of a prior criminal
record is a mitigating factor courts consider at sentencing, the addition of a first felony
conviction to an existing lengthy criminal record is not. Cf. State v. Miller, 151 Idaho 828, 836,
264 P.3d 935, 943 (2011) (rejecting the contention that the absence of prior violent offenses from
a defendant’s criminal history is a mitigating factor). This is not Deboer’s first conviction.
Deboer’s criminal history includes eleven prior misdemeanor convictions for offenses ranging
from driving without privileges to battery.       If anything, Deboer’s criminal history shows
escalating criminality, not that his most recent criminal conduct was an aberration.
       Deboer further argues that he unequivocally accepted responsibility for his criminal
conduct. However, Deboer then asserts “there is no indication in the record that the district court
appropriately “weighed the fact that [his] criminal conduct was encouraged by government


                                                 4
agents.” The encouragement Deboer references is controlled drug buys in which undercover
officers offered to purchase a few hundred dollars’ worth of illicit substances. However, in other
instances, Deboer initiated contact with the officers and sought to establish a long-term, drug-
distributor relationship. Not only will we not presume the district court did not consider the
information before it, as the district court said it did, we do not reweigh the evidence on appeal
from a discretionary sentencing decision. See Windom, 150 Idaho at 879, 253 P.3d at 316.
       The remaining factors Deboer cites (e.g., his willingness to pay restitution, unstable
upbringing, employment history, and good behavior while in pretrial custody) do not
demonstrate that Deboer’s sentence is excessive. Deboer’s determinate period of incarceration is
the mandatory minimum. The district court recognized it had the discretion to impose a longer
indeterminate term and did so through an exercise of reason based upon what the district court
found was the threat Deboer posed to society as an individual willing to sell drugs to feed his
own addictions.
                                               IV.
                                        CONCLUSION
       Deboer has failed to show the district court abused its discretion in sentencing him to a
unified term of ten years, with a minimum period of confinement of three years. Consequently,
Deboer’s judgment of conviction and sentence are affirmed.
       Chief Judge HUSKEY and Judge GRATTON, CONCUR.




                                                5